UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7221


LEON CHEATHAM,

                        Plaintiff – Appellant,

          v.

WILLIAM MUSE, Chairman, Virginia Parole Board;               HAROLD
CLARK, Director, Virginia Department of Corrections,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00320-CMH-TRJ)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leon Cheatham, Appellant Pro Se. James Milburn Isaacs, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Leon      Cheatham      seeks    to   appeal    the   district        court’s

order denying his motions for appointment of counsel and for

discovery.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,       28    U.S.C.    § 1292   (2012);     Fed.     R.    Civ.   P.

54(b); Cohen        v.    Beneficial   Indus.     Loan    Corp.,    337 U.S. 541,

545-46 (1949).           The order Cheatham seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                           We

dispense     with        oral    argument    because      the    facts     and    legal

contentions    are       adequately    presented     in    the   materials        before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                            2